Case 3:15-cr-00091-RGJ-KLH Document 179 Filed 07/13/20 Page 1 of 6 PageID #: 566



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


 UNITED STATES OF AMERICA                            CRIM. ACTION NO. 3:15-00091-06

 VERSUS                                              JUDGE TERRY A. DOUGHTY

 KIMONI MCMURRAY                                     MAG. JUDGE KAREN L. HAYES


                                   MEMORANDUM ORDER

        Pending before the Court is a Letter/Motion filed by Defendant Kimoni McMurray

 (“McMurray”) requesting home confinement and/or compassionate release based on concerns

 related to the COVID-19 pandemic [Doc. No. 172]. The United States has filed a response. [Doc.

 No. 177].

        McMurray was charged in an eleven-count indictment for various drug trafficking offenses

 on April 23, 2015. [Doc. No. 1]. He pled guilty to Count 1 charging him with conspiracy to

 distribute and to possess with the intent to distribute a mixture and substance containing a

 detectable amount of cocaine, on August 13, 2015. [Doc. No. 83]. Between June 2012 and July

 2014, McMurray and others charged in the instant case as well as in United States v. Quincy

 Hoover, et al., Crim. No. 5:14-cr-00145-01-07, were responsible for the distribution of 995 gross

 grams of cocaine.

        As detailed in the Pre-Sentence Report [Doc. No. 127], McMurray’s criminal history

 involved prior drug trafficking convictions. He previously pled guilty on the same date to three

 different offenses – Possession of Cocaine with the Intent to Distribute, Distribution of Cocaine,

 and Possession with the Intent to Distribute Marijuana – and as a result, McMurray was classified



                                                 1
Case 3:15-cr-00091-RGJ-KLH Document 179 Filed 07/13/20 Page 2 of 6 PageID #: 567



 as a Career Offender. [See Id., ¶¶ 26-30]. McMurray was sentenced to 108 months imprisonment

 and three years supervised release. [Doc. Nos. 130 and 136].

         On April 24, 2020, McMurray filed a pro se letter/motion pursuant to 18 U.S.C. §

 3582(c)(1)(A) for “resentencing and release to home confinement due to the ... outbreak of the

 COVID-19 virus.” [Doc. No. 172]. McMurray claims that his underlying conditions of having a

 history of heart disease with acute asthma and continual bronchitis place him at increased risk to

 become infected by the virus at Forrest City Low FCI. Id. It is unclear whether McMurray seeks

 compassionate release under 18 U.S.C. § 3582(c)(1)(A) or release to home confinement because

 he cites § 3582, but asks for home confinement release rather than a sentence reduction.

         Given the issues raised and the known threat from the Covid -19 pandemic, the Court

 ordered the United States to file a response no later than May 19, 2020. [Doc. No. 174]. The

 United States complied with that directive and filed its opposition [Doc. No. 177] on May 12,

 2020.

         The United States asserts that, to the extent McMurray seeks compassionate release under

 18 U.S.C. § 3582(c)(1)(A), his motion should be dismissed for lack of jurisdiction because he has

 not exhausted administrative remedies. Alternatively, the United States asserts that, to the extent

 McMurray’s motion can be construed as a request for release to home confinement rather than

 compassionate release, the motion should similarly be dismissed, as decisions regarding where

 prisoners will serve their sentences are reserved exclusively to the Bureau of Prisons (“BOP”).

                                Request for compassionate release

         McMurray’s letter could be interpreted as making a request for compassionate relief. “[A]

 judgment of conviction that includes [a sentence of imprisonment] constitutes a final judgment

 and may not be modified by a district court except in limited circumstances.” Dillon v. United



                                                 2
Case 3:15-cr-00091-RGJ-KLH Document 179 Filed 07/13/20 Page 3 of 6 PageID #: 568



 States, 560 U.S. 817, 825 (2010). Consistent with that principle of finality, 18 U.S.C. § 3582(c)

 provides that a court generally “may not modify a term of imprisonment once it has been imposed,”

 except in three circumstances: (1) upon a motion for reduction in sentence under 18 U.S.C. §

 3582(c)(1)(A), such as that presented by McMurray; (2) “to the extent otherwise expressly

 permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. §

 3582(c)(1)(B); and (3) where the defendant was sentenced based on a retroactively lowered

 sentencing range, 18 U.S.C. § 3582(c)(2).

        Relevant here, under § 3582(c)(1)(A), a court may reduce a term of imprisonment upon

 finding “extraordinary and compelling circumstances,” consistent with guideline policy

 statements. Prior to 2018 only the Director of the BOP could file these kinds of compassionate

 release motions. In 2018, Congress passed, and President Trump signed, the First Step Act, which

 among other actions, amended the compassionate release process. Under the First Step Act, §

 3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release. Before

 filing such motions, however, prisoners must exhaust their administrative remedies in one of two

 ways: (1) prisoners can file a motion after fully exhausting administrative appeals of the BOP's

 decision not to file a motion for compassionate release, or (2) prisoners can file a motion after

 requesting release, but there is “the lapse of 30 days from the receipt ... of such a request” by the

 warden of the moving inmate’s facility, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The

 administrative-exhaustion provision of the First Step Act is set out in mandatory terms. It permits

 a court the authority to reduce a defendant’s sentence only “upon motion of the defendant after the

 defendant has fully exhausted all administrative rights to appeal ... or the lapse of 30 days from the

 receipt of such a request by the warden of the defendant’s facility.” Id. This mandatory statutory

 exhaustion requirement provides no exceptions.



                                                   3
Case 3:15-cr-00091-RGJ-KLH Document 179 Filed 07/13/20 Page 4 of 6 PageID #: 569



        In this case, however, McMurray does not indicate that he has even made a request to the

 Warden. He does not assert that any request (if made) was denied.

        While the Court is well aware of the effects the Covid -19 pandemic and the particular

 concerns in the BOP, § 3852(c)(1)(A) does not provide this Court with the equitable authority to

 excuse McMurray’s failure to exhaust his administrative remedies or to waive the 30-day waiting

 period. Accordingly, the Court does not have authority at this time to grant the relief McMurray

 requests. See generally, Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016) (reviewing the Prisoner

 Litigation Reform Act and explaining that “mandatory [statutory] language means a court may not

 excuse a failure to exhaust”; This is because “a statutory exhaustion provision stands on a different

 footing. There, Congress sets the rules—and courts have a role in creating exceptions only if

 Congress wants them to.”).

        Because he has not yet exhausted administrative remedies, this Court must dismiss his

 motion for lack of jurisdiction. See, e.g., United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United

 States v. Koons, Crim. No. 16-214, 2020 WL 1940570 (W.D. La. Apr. 21, 2020) (“The Court’s

 finding that, absent exhaustion, it lacks jurisdiction to proceed with this motion is in accord with

 other Louisiana federal district courts, as well as myriad district courts.”)

                            Request for home confinement under the CARES Act

        McMurray’s letter requests home confinement. The Director of the BOP may “place a

 prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of that

 prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Under the CARES Act, “if the Attorney General

 finds that emergency conditions will materially affect” BOP functioning, the BOP Director may

 “lengthen the maximum amount of time for which [he] is authorized to place a prisoner in home

 confinement” under Section 3624(c)(2). Pub. L. 116-136, § 12003(b)(2). On April 3, 2020, the



                                                   4
Case 3:15-cr-00091-RGJ-KLH Document 179 Filed 07/13/20 Page 5 of 6 PageID #: 570



 Attorney General made such a finding, stating that because of COVID-19, “emergency conditions

 are materially affecting the functioning” of the BOP, so that the BOP director now has authority

 to grant home confinement to a larger grouper of prisoners. See Attorney General’s Apr. 3, 2020,

 Memorandum to Director, Bureau of Prisons.1

            Decisions regarding prisoner designations, including release to home confinement, are

 reserved exclusively to BOP, as they involve specialized determinations uniquely within its

 expertise. See 18 U.S.C. § 3621(b) (providing that “[t]he Bureau of Prisons shall designate the

 place of the prisoner’s imprisonment,” taking into account his security designation, his

 programmatic needs, his mental and medical health needs, his faith-based needs, the proximity to

 his primary residence, BOP’s security concerns, and the recommendations of the sentencing court).

 Courts have no authority to dictate prisoner placements, and BOP’s prisoner designations are not

 subject to judicial review. Id. (“The Bureau may at any time, having regard for the same matters,

 direct the transfer of a prisoner from one penal or correctional facility to another.... A designation

 of a place of imprisonment under this subsection is not reviewable by any court”). See e.g., Siebert

 v. Chandler, 586 F. App’x 188, 189 (5th Cir. 2014) (“Moreover, a prisoner has no liberty interest

 or right to be housed in any particular facility, and the BOP has wide discretion in designating the

 place of a prisoner’s imprisonment.”), citing Olim v. Wakinekona, 461 U.S. 238, 244–45 (1983)

 and 18 U.S.C. § 3621(b).

            In the light of these statutory provisions, various courts have recognized a district court has

 no jurisdiction to order home confinement under the CARES Act, as that decision is reserved to

 BOP. United States v. Read-Forbes, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While

 the CARES Act gives the BOP broad discretion to expand the use of home confinement during the



 1   Available at: https://www.justice.gov/file/1266661/download

                                                          5
Case 3:15-cr-00091-RGJ-KLH Document 179 Filed 07/13/20 Page 6 of 6 PageID #: 571



 COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this provision.”);

 United States v. Engleson, 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (same, though

 noting the district court can make a non-binding recommendation); United States v. Hembry, 2020

 WL 1821930, *2 (N.D. Cal. Apr. 10, 2020); United States v. Carter, 2020 WL 1808288, at *2

 (S.D. Ind. Apr. 9, 2020); United States v. Garza, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27,

 2020).

          The Court therefore concludes that, to the extent McMurray requests home confinement

 under the CARES Act, the Court is without jurisdiction to grant such a request.

                                             Conclusion

          For the reasons set forth above,

          IT IS ORDERED that McMurray’s Letter/Motion [Doc. No. 172] is DENIED at this time.

          MONROE, LOUISIANA, this 13th day of July, 2020.



                                                     ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
